Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A communication processing device comprising: 
a memory that stores first data relating to a pre-update firmware, and second data relating to a post-update firmware, and that stores a first reference destination address indicating a storage area of a reference destination included in the first data in association with the reference destination; 
a rewriting circuit configured to rewrite at least some of the first reference destination address stored in the memory with a second reference destination address indicating the storage area of the reference destination in the second data; and 
a processor configured to, when referring to the reference destination in the first data, refer to the second data based on the second reference destination address stored in the memory, 
wherein the second data includes a first variable of at least one of a plurality of variables commonly included in the first data and the second data, and a second variable that holds a fourth reference destination address indicating a storage area storing the first variable, 

the rewriting circuit rewrites a value of the second variable with a first variable reference destination address indicating the first variable of the first data in the first storage area, and 
the processor refers to the first variable of the first data in the first storage area based on the first variable reference destination address held by the second variable of the second data in the second storage area.

2. (Currently Amended) The communication processing device according to Claim 1, wherein the rewriting circuit rewrites the first reference destination address stored in the memory with the second reference destination address according to a rewrite instruction.  

3. (Currently Amended) The communication processing device according to Claim 1, wherein the rewriting circuit rewrites the first reference destination address stored in the memory with the second reference destination address [[obtained]] by adding a predetermined offset value to the first reference destination address.  

4. (Currently Amended) The communication processing device according to Claim 1, wherein the memory further stores data relating to a platform firmware, 
based on the second reference destination address stored in the memory.  

5. (Currently amended) The communication processing device according to Claim 1[[,]] further comprising: 
a writing circuit configured to write the second data to the free storage area when the memory has a free storage area for the second data to be written.  

6. (Currently Amended) The communication processing device according to Claim 1[[,]] further comprises: 
a stop processing unit configured to set a guard time duration, 
wherein the processor stops, for the guard time duration set by the stop processing unit, all processing except for the processing by the rewriting circuit that rewrites the first reference destination address with the second reference destination address, or all processing except for processing having a higher priority than the rewrite processing.  

7. (Currently Amended) The communication processing device according to Claim 6, wherein the rewriting circuit determines whether or not either [[the]] a number of first reference destination addresses targeted for rewriting is greater than or equal to a first threshold value or [[the]] a restriction duration of the functions that are restricted by the rewrite processing is greater than or equal to a second threshold value, and the stop based on at least either [[the]] a number of rewrites or the restriction duration if at least either the number of rewrites is determined to be greater than or equal to the first threshold value or the restriction duration is determined to be greater than or equal to the second threshold value.  

8. (Currently Amended) The communication processing device according to Claim 1, wherein, when third data representing other data relating to the post-update firmware is stored in the memory, the rewriting circuit rewrites at least some of the first reference destination address with the second reference destination address or with a third reference destination address indicating the storage area of the reference destination in the third data, or rewrites at least some of the second reference destination address with the third reference destination address.  

9. (Canceled)  

10. (previously presented) The communication processing device according to claim 1, wherein the rewriting circuit performs the rewrite with respect to the first variable commonly included in the first data and the second data.  

11. (Currently Amended) The communication processing device according toa third variable, which is stored in a different area [[to]] than the storage areas of the first and second data and s a reference destination address indicating the storage area of at least some of the first variable, with the first variable reference destination address or with the fourth reference destination address held by the second variable of the second data.  

12. (Currently Amended) The communication processing device according to Claim 1, further comprising a communication unit configured to communicate based on the second data referred to by the processor.  

13. (Currently Amended) An information processing device comprising: 
a memory that stores first data which is data relating to a pre-update firmware, and second data which is data relating to a post-update firmware, and that stores a first reference destination address indicating the storage area of a reference destination included in the first data in association with the reference destination; and 
a processor connected to the memory, wherein the processor rewrites at least some of the first reference destination address stored in the memory with a second reference destination address indicating the storage area of the reference destination in the second data, and refers to the second data based on the second reference destination address stored in the memory when referring to the reference destination in the first data, 
wherein the second data includes a first variable of at least one of variables commonly included in the first data and the second data, and a second variable that holds a fourth reference destination address indicating a storage area storing the first variable, 

the processor rewrites a value of the second variable with a first variable reference destination address indicating the first variable of the first data in the first storage area, and 
the processor refers to the first variable of the first data in the first storage area on the basis of the first variable reference destination address held by the second variable of the second data in the second storage area.  

14. (Currently Amended) A communication processing device control method comprising the steps of: 
storing first data which is data relating to a pre-update firmware, and second data which is data relating to a post-update firmware, and storing a first reference destination address indicating the storage area of a reference destination included in the first data in association with the first reference destination; 
rewriting at least some of the first reference destination address with a second reference destination address indicating the storage area of the reference destination in the second data; and 
referring to the second data based on the stored second reference destination address when referring to the reference destination in the first data, 
a plurality of variables commonly included in the first data and the second data, and a second variable that holds a fourth reference destination address indicating a storage area storing the first variable, and
the communication processing device control method further comprises: [[,]] 
storing the first data and the second data in a first storage area and a second storage area, respectively, and stores the fourth reference destination address indicating the first variable of the second data in the second storage area in association with the second variable of the second data in the second storage area, 
rewriting a value of the second variable with a first variable reference destination address indicating the first variable of the first data in the first storage area, and 
referring to the first variable of the first data in the first storage area on the basis of the first variable reference destination address held by the second variable of the second data in the second storage area.

Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
No reason for allowance is needed as the record is clear.  See MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111(b) and (c) and 37 CFR 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JACOB D DASCOMB/           Primary Examiner, Art Unit 2199